Title: From Benjamin Franklin to David Hartley, 26 October 1778
From: Franklin, Benjamin
To: Hartley, David


My Dear Friend
Oct. 26. 1778.
I received yours without Date, containing an old Scotch Sonnet full of natural Sentiment and beautiful Simplicity, I cannot make an entire application of it to present Circumstances; but taking it in Parts, and changing Persons, some of it is extreamly a propos. First Jenie may be supposed old England and Jamie America. Jenie laments the Loss of Jamie, and recollects with Pain his Love for her, his Industry in Business, to promote her Wealth and Welfare, and her own Ingratitude.

Young Jamie loved me well
And sought me for his Bride
But saving ane Crown
He had nothing beside
To make that Crown a Pound
My Jamie gang’d to Sea
And the Crown and the Pound
Were all for me.

Her Grief for their Separation is expressed very pathetically
  
The Ship was a Wrack
Why did not Jennie dee
O why was I spared
To cry Wae is me.

There is no Doubt but that honest Jammie had still so much Love for her as to Pity her in his Heart, tho’ he might at the same time be not a little angry with her.
Towards the Conclusion we must change the Persons, and let Jamie be Old England, Jennie America and old Robin Gray, the Kingdom of France. Then honest Jenie having made a Treaty of Marriage with Gray expresses her firm Resolution of Fidelity in a manner that does Honour to her good Sense and her Virtue.
  
I may not think of Jamie
For that would be a Sin
But Inum [I must] do my best

A good Wife to be
For auld Robin Gray
Is very kind to me

You ask my Sentiments of a Truce for 5 or 7 Years in which no mention should be made of that stumbling Block to England the Independence of America. I must first tell you fairly and frankly that there can be no Treaty of Peace with us in which France is not included. But I think a Treaty might be made between the three Powers in which Englands expressly Renouncing the Dependence of America seems no more necessary than her renouncing the Title of King of France, which has always been claimed for her Kings. Yet perhaps it would be better for England to act nobly and generously on the Occasion by granting more than she could at present be compelled to grant, make America easy on the Score of Old Chains [Claims] cod. [concede?] all that remains in North America, and thus conciliate and strengthen a Young Power which she wishes to have a future and serviceable Friend. I do not think England would be a loser by such Cession. She may hold her remaing Possessions there, but not without vast Expence; and they would be the Occasion of constant Jealousies, frequent Quarrels and renew’d Wars. The United States continually growing stronger will naturally have them at last; and by the generous Conduct above hinted at, all the intermediate Loss of Blood and Treasure might be spared; and a solid lasting Peace promoted; This seems to me good Counsel, but I know it can’t be followed.
The Friend you mention must always be welcome to me with or without the Cheese, but I do not see how his coming hither could be of any Use at present, unless in Quality of a Plenipotentiary to treat of a sincere Peace between all the Parties.
Your Commissioners are acting very indiscreetly in America. They first spoke disrespectfully of our good Ally. They have since called in question the power of Congress to treat with them; and have endeavour’d to begin a Dispute about the detention of Bourgoynes Troops; an Affair which I conceive not to be within their Commission. They are vainly trying by Publications to excite the People against the Congress. Governor Jonston has been attempting to bribe the Members; and without the least Regard to Truth has asserted three Propostions which he says, he will undertake to prove; The two first of them I know to be false and I believe the third to be so. The Congress have refused to treat with the Commissioners while he continues one of them, and he has therefore resigned. These Gentlemen do not appear well qualify’d for their Business. I think they will never heal the Breach; but they may widen it. I am ever, my very dear Friend Yours most Affectionately
N.A.
 
Notation: to David Hartley
